Citation Nr: 1508091	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

2. Entitlement to service connection for a heart disorder, to include as due to exposure to herbicide and as secondary to service-connected type 2 diabetes mellitus.  

3. Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2010, and April 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2009, a hearing was held before a Decision Review Officer (DRO) at the RO, and in November 2014, a Travel Board hearing was held before the undersigned.  Transcripts of the hearing are in the Veteran's record.  During the November 2014 hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence; such evidence was received with a waiver of RO initial consideration.  

Although the RO implicitly reopened the Veteran's claim by deciding the issue on its merits in a July 2009 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the Veteran's claim of service connection for a heart disorder, to include as due to exposure to herbicide and as secondary to service-connected type 2 diabetes mellitus, was previously characterized as claims of entitlement to service connection for mild aortic valve insufficiency, to include as secondary to service-connected diabetes mellitus, and entitlement to service connection for ischemic heart disease, including coronary artery disease associated with herbicide exposure.  However, in light of the Veteran's assertions and the medical evidence of record, the Board finds it appropriate to construe this claim more broadly, so as to consider all of the Veteran's possible heart conditions.  Thus, the claim has been recharacterized accordingly.  

The Veteran had also initiated an appeal of the denial of service connection for renal insufficiency, to include as secondary to type 2 diabetes mellitus.  A March 2013 rating decision granted service connection for diabetic nephropathy, rated at 60 percent, effective January 16, 2013.  Consequently, that matter is not before the Board.  

The issues of service connection for a back disorder on the merits, a heart disorder, to include as due to herbicide exposure and secondary to service-connected type 2 diabetes mellitus; and entitlement to an increased rating for type 2 diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran initiated, but did not perfect, an appeal of an August 1981 rating decision that denied service connection for a low back condition based essentially on findings that a chronic back disability was not manifested in, or shown to be related to, his service.  

2. Evidence received since the August 1981 rating decision suggests that the Veteran may have a low back disability related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to fulfill duties to notify and assist.  As the instant decision grants the aspect of the claim being adjudicated at this time, there is no need to further discuss the VCAA at this time.

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

New and Material Evidence

An August 1981 rating decision denied the Veteran's claim of service connection for a low back disability based essentially on findings that a chronic back disability was not manifested in, or shown to be related to, his service.  He initiated, but did not perfect, an appeal of that decision following the issuance of an October 1981 statement of the case, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 1981 rating decision included the Veteran's STRs, which show that on October 1965 service enlistment examination, clinical evaluation of his spine was normal.  In an October 1965 report of medical history, the Veteran indicated that he had worn a back brace 2-3 years ago.  An April 1966 STR shows that he was seen for upper back pain after standing for a long time.  It was noted that he had fallen of a truck at the age of 13-14 and X-rays at that time were negative.  July and August 1966 STRs show that he complained of lumbar pain when lifting or if he slept on his stomach; X-rays of the back were negative.  March 1967 STRs show that he was seen for back pain after lifting heavy material; the diagnosis was mild sprain.  On October 1968 service separation examination his spine was normal on clinical evaluation.  In an October 1968 report of medical history, the Veteran indicated that he had back trouble.  It was noted that his back trouble had existed prior to service and that he previously had worn a back support.  In a November 1968 statement of medical condition, the Veteran indicated that there had been no change in his medical condition since his October 1968 service separation examination.

A July 1981 VA examination report shows that the Veteran reported low back pain recurrent since age 13, which radiated to both legs and both arms.  X-rays of the lumbosacral spine revealed a spondylolisthesis.  The diagnosis was Grade I spondylolisthesis at L5-S1.  

Evidence received since the August 1981 rating decision includes the Veteran's testimony from the February 2009 DRO and November 2014 Board hearings, a February 2009 VA examination report and opinion, an April 2009 VA addendum opinion, a December 2014 letter from M.B, a private chiropractor, and VA treatment records (which show general complaints of back pain).  

A January 2009 SSA Disability Decision indicates that the Veteran was employed postservice as a truck driver and that he has been disabled for SSA purposes since March 2008.  

At the February 2009 DRO and November 2014 Board hearings, the Veteran testified that his back problems pre-existed service but were not present on entry, and he was found to be qualified for service on enlistment examination.  He stated that his job duties in service included lifting and moving supplies, and that he was seen multiple times for back complaints.  He testified that when he was in Vietnam his back went numb after lifting heavy materials, and he has had back trouble "ever since."  

The February 2009 VA examination report shows that the Veteran reported that he had strained his back muscles while lifting heavy materials in service.  The diagnosis was degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran's DDD of the lumbar spine is "less likely as not" caused by or a result of military service.  The examiner explained that his back pathology is the result of the aging process.  

In the April 2009 VA addendum, the examiner noted the history of back complaints and treatment in service, and opined that the Veteran's DDD of the lumbar spine is "not caused by or a result of treatment for back pain in service."  The examiner explained that the Veteran had 3 or 4 self-limiting episodes of muscular back pain in service.  His current back pathology is degenerative in nature.  There is no medical or scientific link between previous pulled muscles and DDD developing later in life.  Several X-rays were taken of his spine in service and they were negative.  The most common etiology of DDD of the lumbar spine is the aging process.  Citing to medical literature, the examiner noted that disc degeneration is part of the normal aging process.  

A January 2013 VA examination report shows that the Veteran reported postservice employment working in oil field from 1971 to 1973, when he had to quit due to his back condition.  He also reported working in heavy construction building power plants and as a truck driver for many years.  

The December 2014 letter from M.B. indicates that he has treated the Veteran for low back pain since 2006.  He stated that the Veteran has lumbar pain with frequent exacerbations which is complicated with disc degeneration in his lumbar region.  

As the Veteran's claim was previously denied based essentially on findings that a chronic back disability was not manifested in, or shown to be related to, his service, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e., it must show/suggest that he has a low back disability that may be related to his service).  The Board observes that the Veteran's February 2009 DRO hearing testimony is presumed credible for the purpose of reopening the claim.  As the evidence received since the August 1981 rating decision includes the Veteran's February 2009 DRO hearing testimony, wherein he asserted that he has had back trouble "ever since" his injury in service, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability, that raises a reasonable possibility of substantiating the claim.  Consequently, and particularly in light of the "low threshold" standard set forth in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received, and that the claim of service connection for a low back disability may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted; the appeal is granted to this extent only.


REMAND

In a November 2010 statement, the Veteran asserted that his heart disorder is related to his exposure to herbicide during his service in Vietnam.  As the multiple VA examination reports of record do not address this new theory of entitlement to service connection for a heart disorder, and the record contains multiple private and VA opinions which conflict over the Veteran's current diagnosis, a remand for a new examination and addendum opinion is necessary.  

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  At the November 2014 hearing, the Veteran essentially asserted that his diabetes mellitus has increased in severity since the most recent examination.  The most recent pertinent VA examination was in January 2013.  Accordingly, a remand for a contemporaneous examination to assess the current severity of his diabetes is necessary.  

Recent records of VA treatment that the Veteran has received for the disabilities at issue are pertinent evidence, are constructively of record, and must be secured.  The Veteran's testimony at the November 2014 hearing clearly described ongoing VA treatment for diabetes, records of which are not in the record.  

The record contains a January 2009 positive determination regarding entitlement to Social Security Administration (SSA) disability benefits.  These determination of record indicates that the records may be relevant to the claims in appellate status, to include the reopened claim for service connection for a back disability.  As such, upon remand, the AOJ should obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Although cognizant that the Veteran has claimed a total disability rating based on individual unemployability (TDIU) based on the combined effects of his service-connected disabilities, and this claim does not appear to have yet been adjudicated, the issue is also part and parcel of the increased rating claim for diabetes that is currently in appellate status.  As such, upon remand, the AOJ should specifically adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the claims in appellate status (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records of VA evaluations and/or treatment the Veteran has received for these claims since October 2013.  

2.  The AOJ should obtain records from SSA regarding any disability claims, to include the underlying medical records.  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159 regarding Federal records.

3. After completing directive (1)-(2), the AOJ must arrange for a cardiology examination of the Veteran to determine the nature and likely etiology of his heart disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each heart disability found (or shown by the record, to include mild aortic valve insufficiency diagnosed on November 2006 VA examination).  

(b) Please identify the likely etiology for each heart disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service, to include as due to exposure to herbicide/Agent Orange?  

(c) As to each heart diagnosis found, is such at least as likely as not (i.e., a 50% or better probability) caused OR aggravated (permanently worsened in severity) by his service-connected diabetes mellitus?  The examiner should include comment on the American Heart Association articles (submitted as supporting the Veteran's claim).  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4.  After completing directive (1)-(2), the AOJ should also arrange for the Veteran to be afforded an endocrinology examination to determine the current severity of his service-connected diabetes mellitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  Specifically, the examiner should note whether the diabetes requires restriction of diet and regulation of activities in addition to insulin.  All opinions must include adequate rationale.   The examiner should also make specific comments regarding how the disability effects the Veteran's employability.

5.  Based on the above, complete any other needed development, to include development regarding the TDIU claim.

6. The AOJ should then review the record and readjudicate the remaining claims, to include TDIU.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


